Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments and Amendment filed, 09/06/2022, wherein claim 1 was cancelled, claims 2, 5 and 10 were amended, and claims 14-15 were added.
	Claims 2-15 are pending.
Election/Restrictions 
	Applicant elected an amide local anesthetic as the analgesic agent, endoscope administration as the mode of administration, and diabetes as the condition, in the reply filed on 3/22/2022,	
Claims 3, 6 and 13 were withdrawn from consideration as being directed to a non-elected invention.
	Claims 2, 4, 5, 7-12, and 14-15 are examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Abstract Objections
	Applicant’s amendment to the abstract that deletes the title, is sufficient to overcome this objection.
35 U.S.C. § 112
	Applicant’s amendment to claim 10 that replaces “the” with “a” is sufficient to overcome this rejection.
35 U.S.C. § 102
	Applicant’s amendment to claim 2 that adds that limitation “wherein the analgesic agent comprises a local anesthetic from the amide group” is sufficient to overcome this rejection. 
Double Patenting
	The eTerminal Disclaimer over US 9,555,020, filed 09/06/2022, is sufficient to overcome this rejection.
NEW REJECTIONS
The below new and modified rejections are necessitated by Applicant’s amendment to the claims.  The 103 rejections are mostly over the same prior art references relied upon in the previous Office Action.  These new and modified rejections specifically address the addition of lidocaine as the anesthetic from the amide group, claim 5, and newly added claims 14-15.  Modifications to the previous 103 rejections are bolded below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 states “wherein the analgesic agent does not include resiniferatoxin or an analogue thereof.”  However, claim 15 depends from claim 2 which recites “wherein the analgesic agent comprises a local anesthetic from the amide group.”  Since resiniferatoxin is not an anesthetic from the amide group, it is already excluded in claim 2.  As such, claim 15 does not further limit claim 2.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2, 4, 7-9, 11, 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0012154 to Pasricha (IDS), in view of Onizuka (PTO-892) and Convino (PTO-892), as evidenced by The Free Medical Dictionary (PTO-892), John Hopkins (PTO-892), and NCBI (PTO-892).
Pasricha ‘154 teaches a method of reducing insulin resistance comprising localized ablation of vagal afferent nerves in the stomach or other regions of the gastrointestinal tract (pg. 3, claim 17).  Ablation is achieved by local administration of resiniferatoxin (pg. 3, claim 19).  Local administration of resiniferatoxin is by endoscopic spraying onto the gastric mucosa.  Other parts of the gastrointestinal tract include the small bowel (pg. 4, claim 22).  Treatment of individuals with diabetes is taught (pg. 4, claim 24).  
Resiniferatoxin is an antagonist of the transient receptor potential vanilloid 1 (title, abstract, paragraphs 9, 19)
As evidenced by the medical dictionary, the duodenum is part of the small bowel.
As evidenced by Hopkins, endoscopy is minimally invasive surgery.
As evidenced by NCBI, topical medications are those applied to the skin or mucous membranes.
While Pasricha ‘154 teaches a method of administering an analgesic to the duodenum in a subject suffering from diabetes mellitus or obesity, it differs from that of the instantly claimed invention in that it does not teach a local anesthetic from the amide group.  
Onizuka teaches capsaicin as indirectly suppressing voltage-gated sodium currents through TRPV1 in neurons (title).
Convino teaches procaine, amethocaine, chloroprocaine, prilocaine, lignocaine, mepivacaine, bupivacaine, etidocaine, dibucaine, and benzocaine as local anesthetics (Table 1, pg. 702 and pgs. 714-715).  These anesthetics function by blocking sodium channels on cell membranes in nerves (pg. 703, 710).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the resiniferatoxin of Pasricha ‘154 with the anesthetics of Covino, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute resiniferatoxin with the local anesthetics of Convino, with a reasonable expectation of success, because Onizuka teaches capsaicin, wherein resiniferatoxin is an analogue of capsaicin, as indirectly suppressing voltage-gated sodium currents, and Covino teaches local anesthetics as blocking sodium channels in the cell membranes of nerves.  It is prima facie obvious to substitute one known element, resiniferatoxin, for another, the local anesthetics of Covino, to obtain the predictable result of a method of blocking sodium channels in neurons.  Substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0012154 to Pasricha (IDS), in view of Onizuka (PTO-892) and Convino (PTO-892) as applied to claims 2, 4, 7-9, 11, and 14-15 above, and further in view of US 2022/0233827 to Wang (effectively filed 11/02/2012, PTO-892), as evidenced by Pubchem (PTO-892) and Dalke Scientific (PTO-892).
Pasricha, Onizuka, and Convino are applied as discussed in the above 35 USC 103 rejection.
While Pasricha, Onizuka and Convino teach a method of administering an analgesic to the duodenum in a subject suffering from diabetes mellitus or obesity, they differ from that of the instantly claimed invention in that they do not teach lidocaine as the local anesthetic from the amide group.
	Wang ‘827 teaches chemical ablation and methods of treating various diseases (title).  Diabetes and obesity are taught as diseases (abstract).  Injuring/damaging nerve endings in order to relieve disease symptoms are/is taught (abstract, paragraph 50).  
	Vanilloids and liodocaines are taught as sodium channel blockers for nerve denervation and surface modification (paragraph 56).  
As evidenced by PubChem, resiniferatoxin has the following structure: 
    PNG
    media_image1.png
    255
    209
    media_image1.png
    Greyscale
 (pg. 1).  
As evidenced by Dalke Scientific, vanilloids are structures which contain a vanillyl group, wherein a vanillyl group is 
    PNG
    media_image2.png
    268
    283
    media_image2.png
    Greyscale
(pg. 2).

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to substitute the resiniferatoxin of Pasricha ‘154, Onizuka and Convino, with the lidocaine of Wang ‘827, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute the vanilloid resiniferatoxin with lidocaine, with a reasonable expectation of success, because Wang ‘827 teaches vanilloids and lidocaines as interchangeable sodium channel blockers for nerve denervation and surface modification in chemical ablation procedures.  It is prima facie obvious to substitute equivalents (the sodium channel blockers resiniferatoxin and lidocaine) known for the same purpose (nerve denervation and surface modification in chemical ablation procedures), see MPEP 2144.06.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0012154 to over US 2009/0012154 to Pasricha (IDS), in view of Onizuka (PTO-892) and Convino (PTO-892) as applied to claims 2, 4, 7-9, 11 and 14-15 above, and further in view of Holle (IDS) and Song (PTO-892).
Pasricha, Onizuka, and Convino are applied as discussed in the above 35 USC 103 rejection.
While Pasricha, Onizuka and Convino teach a method of administering an analgesic to the duodenum in a subject suffering from diabetes mellitus or obesity, they differ from that of the instantly claimed invention in that they do not teach administration to the sensory nerve on the serosal surface of the duodenum.
	Holle teaches chemical ablation of the serosa of the duodenum (abstract).  Holle further teaches that the morphological changes of the smooth muscle after chemical ablation of the neurons may result from disruption of the nervous influences.     
	Song teaches that serosal and mesenteric afferents comprise the majority of spinal mechanosensitive afferent nerves to the intestines (pg. 274).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly filed application, to administer the anesthetic of Pasricha ‘154, Onizuka and Convino, to the sensory nerves on the serosal surface of the duodenum, as taught by Holle, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to administer the analgesic of Pasricha ‘154, Onizuka and Convino, to the sensory nerves on the serosal surface of the duodenum, with a reasonable expectation of success, because a) Pasricha ‘154 teaches ablation of afferent nerves in the duodenum to treat diabetes, b) Song teaches that the serosal layer of the intestines comprises the majority of spinal mechanosensitive afferent nerves, and c) Holle teaches that the morphological changes to the smooth muscle of the duodenum after chemical ablation of the neurons may result from the disruption of the nervous influences.  Thus, one of ordinary skill in the art would reasonably expect that ablation of the serosal sensory nerves of the duodenum would have the predictable result of treating diabetes. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0012154 to over US 2009/0012154 to Pasricha (IDS), in view of Onizuka (PTO-892) and Convino (PTO-892) as applied to claims 2, 4, 7-9, 11 and 14-15 above above and further in view of US 2018/0193078 to Rajagopalan (PTO-892).
Pasricha, Onizuka, and Convino are applied as discussed in the above 35 USC 103 rejection.
While Pasricha, Onizuka and Convino teach a method of administering an analgesic to the duodenum in a subject suffering from diabetes mellitus or obesity, they differ from that of the instantly claimed invention in that they do not teach type 2 diabetes.
Rajagopalan ‘078 teaches devices and methods for modifying gastrointestinal tissue to treat diabetes, wherein type-1 and type-2 diabetes are treated (abstract, paragraphs 3 and 14).  Treatment includes ablating tissue in the duodenal mucosa (paragraph 10).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the diabetes of Pasricha ‘154, Onizuka, and Convino, as type 2 diabetes, as taught by Rajagopalan ‘078, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify the diabetes of Pasricha ‘154, Onizuka, and Convino, as type 2 diabetes, with a reasonable expectation of success, because Rajagopalan ‘078 teaches that both type 1 and type 2 diabetes can be treated by the ablation of the duodenal mucosa.  

RESPONSE TO ARGUMENTS
	Applicant argues that Onizuka’s teaching is misleading when taken out of context and that Onizuka specifically teaches that capsaicin induced an increase in the intracellular sodium concentrations and that the increase in sodium would induce depolarization and indirectly inactivate voltage gated sodium channels.  Applicant argues that on the contrary, amide local anesthetics work by blocking sodium channels to prevent sodium ions from crossing the channel and causing depolarization.  In summary, Applicant argues that the mechanisms of action are distinct.
	This argument is not persuasive.  It is first noted that the instant claims are not directed toward sodium channels.  It is additionally noted that an obviousness rejection is based on a reasonable expectation of success, see MPEP 2143.02.  Thus, while the mechanisms of action may be distinct, Onizuka teaches capsaicin as suppressing voltage-gated sodium currents and Convino teaches anesthetics from the amide group as blocking sodium channels.  One of ordinary skill in the art would have been motivated to substitute resiniferatoxin with the local anesthetics of Convino, with a reasonable expectation of success, because Onizuka teaches capsaicin, wherein resiniferatoxin is an analogue of capsaicin, as indirectly suppressing voltage-gated sodium currents, and Covino teaches local anesthetics as blocking sodium channels in the cell membranes of nerves.
	If Applicant has achieved unexpected, MPEP 716.02(a) outlines the evidence required to show such unexpected results.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622